Citation Nr: 1040355	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for a back condition and a 
bilateral shoulder condition.  In August 2008, the Veteran 
submitted a notice of disagreement and subsequently perfected his 
appeal in June 2009.  His case is currently under the 
jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for a back disability and a 
bilateral shoulder disability.

The Veteran alleges that he has current back and bilateral 
shoulder disabilities as a result of an in-service motor vehicle 
accident (MVA).  Specifically, he contends that he was a 
passenger in a truck that was hit by a moving train in 1962.  He 
reports having experienced shoulder and back pain since that 
time.  Therefore, he believes service connection is warranted.

Some of the Veteran's service treatment records were burned in a 
July 1973 fire at the National Personnel Records Center's records 
storage facility in St. Louis, Missouri.  However, a review of 
his available service treatment records shows that he was treated 
in February 1962 for a contusion to the right shoulder.  The 
treatment record notes that the Veteran was in a truck that was 
hit by a train.  Although the treatment records do not mention 
the left shoulder or back, the Board finds that this supports the 
Veteran's account of an in-service MVA.

Additionally, the Veteran's post-service private and VA treatment 
records show that he has been treated for shoulder and back pain 
since the early 1990s and has been diagnosed with arthritis of 
the bilateral shoulders and thoracic spine.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the lay evidence showing an in-service MVA, post-
service medical evidence of diagnosed back and bilateral shoulder 
disabilities, and the Veteran's report that his back and shoulder 
disabilities are related to his in-service MVA, the Board finds 
that an examination and medical nexus opinion are necessary in 
order to properly resolve the claims of entitlement to service 
connection for back and bilateral shoulder disabilities.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.  

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for a back disability 
and a bilateral shoulder disability must be remanded for a VA 
examination and nexus opinion.

The Board also notes that an October 1992 letter to the Veteran's 
treating physician references possible Social Security 
Administration (SSA) disability benefits.  However, the claims 
file is negative for any records from SSA.  Under the duty to 
assist, VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, to include 
SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual 
notice of the existence of records held by SSA that appear 
relevant to the claim before VA, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992).  Thus, the AMC should attempt to 
obtain all relevant SSA records.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Copies of VA treatment records from the 
Pittsburgh VA Medical Center, covering the 
period from March 4, 2009, to the present, 
should be obtained and added to the claims 
folder.

2.  Obtain and associate with the claims file 
all SSA records regarding the Veteran's 
disability claim and any medical records 
relied upon to make its decision.  If, after 
making reasonable efforts, the AMC cannot 
obtain these records, it must specifically 
document what attempts were made to obtain 
the records, and indicate in writing that 
further attempts to locate or obtain any such 
government records would be futile.  The AMC 
must then: (a) notify the Veteran of the 
records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The Veteran must then be given an 
opportunity to respond.

3.  After completion of the above, schedule 
the Veteran for a VA examination(s) to 
determine the nature and etiology of his back 
and bilateral shoulder disabilities.  The 
examiner(s) must review pertinent documents 
in the Veteran's claims file in conjunction 
with the examination.  This must be noted in 
the examination report.

With regard to the Veteran's back disability, 
the examiner must state whether the Veteran 
has a current back disability and, if so, 
whether it is at least as likely as not that 
such a disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service or by any other 
service-connected disability.  

With regard to the Veteran's bilateral 
shoulder disability, the examiner must state 
whether the Veteran has a current right 
and/or left shoulder disability and, if so, 
whether it is at least as likely as not that 
such a disability was caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service or by any other 
service-connected disability.  The examiner 
should also specifically address the 
treatment records relating to possible post-
service shoulder injuries.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for a back 
disability and a bilateral shoulder 
disability should be readjudicated.  If 
either claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, all issues properly on appeal should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).



